Citation Nr: 1207721	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  05-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hemorrhoids, to include as a manifestation of, or as due to, an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from November 1989 to November 1995; he was deployed to Southwest Asia from December 6, 1990 to May 6, 1991.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The case was most recently remanded by the Board for additional development in December 2010.  The case has now been returned to the Board for appellate review.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  Therefore, the Board finds that the appellant's claim also contemplates conditions that are underlying causes of hemorrhoids.

The Board notes that this is not a situation where separate diagnoses were rendered for the same reported symptoms during the initial processing of the claim for benefits.  Rather, there is a final Board decision, dated in March 2007, that denied the appellant's claim of entitlement to service connection for a gastrointestinal condition, and therefore, new and material evidence is required to reopen that claim.  However, the instant case is distinguishable.  The subject claim for service connection for hemorrhoids, including underlying causes of hemorrhoids, has been adjudicated as a factually distinct claim so as not to preclude the Veteran from pursuing that claim apart from those upon which benefits had been denied.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Accordingly, the Board has recharacterized the issue on appeal as listed on the first page.  

FINDINGS OF FACT

1.  The appellant was deployed to Southwest Asia from December 6, 1990 to May 6, 1991.

2.  The appellant's service medical records reflect treatment for one episode of acute gastroenteritis in March 1990.

3.  After service, the evidence of record reflects repeated complaints of frequent loose stools on a daily basis four to five times per day dating back to at least 1998.

4.  A May 2003 proctosigmoidoscopy revealed the presence of internal hemorrhoids.

5.  No anoscopic examination was performed during the September 2009 VA medical examination.

6.  Hemorrhoids can be caused by diarrhea, pelvic tumors, by sitting for prolonged periods of time and by straining to have a bowel movement.

7.  Irritable bowel syndrome (IBS) is a diagnosable medically unexplained chronic multisymptom illness of unknown etiology which can cause diarrhea.

8.  The aggregate evidence of record is in relative equipoise as to whether the appellant has hemorrhoids that are caused by his currently diagnosed irritable bowel syndrome which itself is etiologically related his military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, irritable bowel syndrome was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit (service connection) sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the granting of the service connection claim, such error was harmless and will not be further discussed.

II.  The Merits of the Claim

The appellant contends that he has hemorrhoids and other related gastrointestinal problems that are caused by his active military service, including his service in Southwest Asia in 1990-1991.  He has submitted various written statements in which he describes his problems with diarrhea and other gastrointestinal symptoms.  Also of record are an April 2005 lay statement from a friend and a February 2011 lay statement from his mother echoing his gastrointestinal concerns.

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types, and circumstances of service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).  

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  Furthermore, in McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  

For the showing of chronic disease in service there are required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).  

Certain chronic disabilities will be considered to have been incurred in service if manifested to a degree of 10 percent or more within one year following the date of separation from service even though there is no evidence of such disease during service.  38 C.F.R. § 3.307.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A "Persian Gulf veteran" is one, as here, who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.

Service connection may be granted for a disability on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  Id.

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

While someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations.  See Moray v. Brown, 5 Vet. App. 211 (1993).  Lay statements may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe his anal and gastrointestinal symptoms.

While the lack of contemporaneous medical records may be a fact the Board can weigh against a veteran's lay evidence, the mere lack of such records does not, in and of itself, render lay evidence not credible.  See Buchanan v. Nicholson, supra.  Moreover, while an opinion concerning medical diagnosis or causation offered by a person who is not qualified through education, training or experience to provide such an opinion is not competent medical evidence, there is no requirement that the competent evidence be medical in nature when the determinative issue involves either medical diagnosis or etiology.  A layperson is competent to report observable symptomatology of an injury or illness.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Lay evidence is also considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, supra. 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, it is the policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

Review of the appellant's service medical records reveals that he was treated for an acute episode of gastroenteritis in March 1990.  There were no other complaints of any intestinal disorder, including hemorrhoids.  However, the appellant did list frequent indigestion and intestinal trouble on his report of medical history completed in connection with his August 1995 separation examination.

The appellant was afforded a VA Persian Gulf War examination in April 2003; however, no rectal examination was performed at that time.  The appellant complained of diarrhea with three or four loose stools about once a week and with multiple occurrences of solid stools every day for the previous five years.  The appellant described seeing blood which he thought was due to a protruding hemorrhoid.  On physical examination, bowel sounds were normal.  The examiner rendered a clinical impression of chronic multiple stools daily, seemingly habitual, with looser stools once a week or so without other abdominal or gastrointestinal symptoms.

The appellant was afforded a VA proctosigmoidoscopy in May 2003, based on his report of change in bowel habits and small amount of blood on toilet paper.  The examination revealed the presence of internal hemorrhoids.  The clinical diagnosis was internal hemorrhoids.

The appellant underwent a VA psychiatric examination in September 2009.  He complained of having frequent bowel movements.  He said that these occurred four to five times per day.

The appellant also underwent a VA medical examination in September 2009; the examiner reviewed the claims file.  The appellant complained of having loose and frequent daily stools times three to five years.  He said that the bowel movements occurred four to five times per day.  He also stated that he had experienced diarrhea while he was in service.  On physical examination, there were no palpable or visible rectal masses or hemorrhoids.  The examiner stated that there was no evidence on examination of hemorrhoids; however, no anoscopic examination was performed.

In February 2011, the appellant's claims file and medical records were reviewed by a VA health care professional.  The reviewer noted that the appellant had not been in receipt of treatment and that his records did not include a diagnosis of IBS.  The reviewer noted that per the history given, the appellant was attributing his hemorrhoids to IBS-type symptoms that he said he had in service.  The reviewer stated that the appellant's symptoms were consistent with IBS.  The reviewer also noted that hemorrhoids themselves are a disease with a specific diagnosis and that hemorrhoids are most likely due to such factors as diarrhea, pelvic tumors, sitting for prolonged periods of time and straining to have a bowel movement.  The reviewer concluded that the appellant's IBS is a diagnosable medically unexplained multisystem illness of unknown etiology.  The reviewer further stated that the appellant's stool cultures and other tests have been negative and that, therefore, there is no other known explanation for the appellant's symptoms.  The reviewer said that this condition appeared to be chronic and without known etiology.

Review of the medical evidence of record yields conflicting opinions about the relationship of the appellant's hemorrhoids and/or any underlying gastrointestinal disorder to service.  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 51.  In this case, further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  Here, the Board is of the opinion that this point has been attained.  

Therefore, based on the totality of the evidence of record, the Board finds that evidence for and against the appellant's service connection claim is at least in approximate balance on the question of whether the currently diagnosed IBS with associated hemorrhoids had its onset during his active military service on a presumptive basis because the appellant is a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest not later than December 31, 2016.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the Veteran's diagnosed IBS is causally related to his active service.  The Board will resolve that doubt in the Veteran's favor and grant service connection for IBS. 


ORDER

Service connection for irritable bowel syndrome is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


